Judgment unanimously affirmed, with costs on opinion at Trial and Special Term, Donovan, J. Memorandum: We add that the workmen’s compensation cases relied upon by respondent are all distinguishable from the case at bar. A defendant liable for an injury runs the risk that the person whom he injures may be in such condition that the injury will be far more serious than had such person been strong and without a pre-existing condition which the accident aggravates (Poplar v Bourjois, Inc., 298 NY 62, 67-78; MacIver v Lyon, 43 AD2d 806, 807). (Appeal from judgment of Onondaga Special Term—article 78.) Present— Marsh, P. J., Mahoney, Dillon, Goldman and Witmer, JJ.